Case 2:19-cv-12734-MAG-EAS ECF No. 18, PageID.670 Filed 01/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


PLAINTIFF DRAKE A. JONES,

       Plaintiff,                                           Case No. 19-CV-12734

vs.                                                         HON. MARK A. GOLDSMITH

DEFENDANT COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
____________________/

                                OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
     JUDGE’S REPORT AND RECOMMENDATION DATED DECEMBER 18, 2020
    (Dkt. 17), (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
       (Dkt. 11), AND (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY
                               JUDGMENT (Dkt. 14)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Elizabeth Stafford, issued on December 18, 2020 (Dkt. 17). In the R&R, the

Magistrate Judge recommends that the Court deny Plaintiff Drake Jones’s motion for summary

judgment (Dkt. 11) and grant Defendant the Commissioner of Social Security’s motion for

summary judgment (Dkt. 14).

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)
Case 2:19-cv-12734-MAG-EAS ECF No. 18, PageID.671 Filed 01/06/21 Page 2 of 2




(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, Plaintiff’s motion for summary judgment (Dkt. 11) is denied. The

Defendant’s motion for summary judgment (Dkt. 14) is granted.

       SO ORDERED.

Dated: January 6, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
